 1
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 2

 3   NATHAN DEAL,                                 ) Case No. 2:19-cv-00473-MCE
                                                  )
 4
     Plaintiff,                                   ) ORDER
 5                                                )
 6
            vs.                                   )
                                                  )
 7   DIVERSIFIED ADJUSTMENT                       )
 8   SERVICE, INC.,                               )
                                                  )
 9
     Defendant.                                   )
10                                                )
                                                  )
11

12
            Pursuant to the Stipulation of the parties and Federal Rule of Civil
13
     Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED that this matter is
14
     DISMISSED with prejudice. Each party shall bear their own costs and attorneys’
15
     fees, and the Clerk of the Court is directed to close the case.
16
            IT IS SO ORDERED.
17

18

19   DATED: February 5, 2020
20

21                                         _______________________________________
                                           MORRISON C. ENGLAND, JR.
22                                         UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28




                                         Order to Dismiss - 1
